Proceedings initiated in this court pursuant to section 298 of the Executive Law to review two determinations of the State Division of Human Rights, dated April 1, 1983 and January 31, 1984, which (1) dismissed petitioner’s complaint of an unlawful discriminatory practice based on age, and (2) dismissed petitioner’s complaint of an unlawful discriminatory practice based upon petitioner having previously filed a complaint with the State Division of Human Rights.
After conducting a careful review of the instant records, we conclude that the determinations of the State Division of Human Rights were supported by the records and were not arbitrary or capricious (see Matter of Piekielniak v New York State Dept. of Health, 90 AD2d 585; Matter of Campchero v General Elec. Broadcasting, 88 AD2d 747). The determinations must, therefore, be confirmed.
*1045Determinations confirmed, and petitions dismissed, without costs. Mahoney, P. J., Kane, Main, Weiss and Mikoll, JJ., concur.